 
Exhibit 10.2
 
February 6, 2008


Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Specialty Pharma Inc.
Purepac Pharmaceutical Holdings, Inc.
Alpharma Pharmaceuticals LLC
Barre Parent Corporation
440 Route 22 East
Bridgewater, New Jersey 08807


Re:           Consent to Disposition of API Division


Ladies and Gentlemen:
 
      Reference is made to that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, the "Loan Agreement"),
among Alpharma Inc., a Delaware corporation ("Alpharma"), Alpharma Operating
Corporation, a Delaware corporation, Alpharma U.S. Inc., a Delaware corporation,
Barre Parent Corporation, a Delaware corporation, Alpharma Euro Holdings Inc., a
Delaware corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma
USHP Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas
corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings
Inc., a Delaware corporation, Alpharma Specialty Pharma Inc., a Delaware
corporation f/k/a Alpharma Pharmaceuticals Inc., Purepac Pharmaceutical
Holdings, Inc., a Delaware corporation, and Alpharma Pharmaceuticals LLC, a
Delaware limited liability company f/k/a Alpharma Branded Products Division Inc.
(collectively, "Borrowers" and individually, a "Borrower"), the various
financial institutions party thereto from time to time (collectively, "Lenders")
and Bank of America, N.A., a national banking association, in its capacity as
collateral and administrative agent for the Lenders (together with its
successors in such capacity, "Agent").  Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.
 
     Borrowers have informed Agent and Lenders that certain Subsidiaries that
are not Borrowers intend to dispose of all of the capital stock and other Equity
Interests they own in certain entities, which are not Borrowers, associated with
Alpharma's active pharmaceuticals business (the "API Stock Disposition") and, in
connection therewith, Alpharma intends to dispose of certain assets relating to
its active pharmaceutical ingredients business located in the United States (the
"API Asset
 
 

--------------------------------------------------------------------------------

Alpharma Inc., et al.
February 6, 2008
Page 2
__________________
 
 
Disposition" and, collectively with the API Stock Disposition, the "API
Disposition"), which assets are more particularly described on Exhibit A
attached hereto (the "API Assets").  For illustrative purposes, a list of the
Accounts and Inventory of Alpharma, which would constitute "API Assets" as of
December 31, 2007, is attached hereto and incorporated herein as Exhibit B.
 
      The API Asset Disposition does not constitute a Permitted Asset
Disposition under the Loan Agreement.  Borrowers have requested that Agent and
Lenders consent to the API Asset Disposition and agree to release their Liens on
the API Assets in connection therewith.  Agent and Lenders are willing to do so,
on the terms and subject to the conditions set forth herein.
 
      NOW THEREFORE, for Ten Dollars ($10.00) in hand paid, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
      1.           Consent to API Disposition.  Notwithstanding the provisions
of Section 10.2.10 of the Loan Agreement and the definition of Permitted Asset
Disposition set forth in the Loan Agreement, Agent and Lenders hereby consent to
the API Asset Disposition and agree to execute a release of Agent's security
interest in and Liens upon the API Assets, subject to Borrowers' satisfaction of
the conditions precedent set forth in Section 2 of this letter agreement.
 
      2.           Conditions Precedent.  Agent's and Lenders' consent to the
API Asset Disposition and agreement to release their Liens upon the API Assets
shall be subject to satisfaction of the following conditions precedent: (a) both
before and after giving effect to the consummation of the API Disposition, no
Default or Event of Default exists, and Availability is not less than
$25,000,000; (b) not less than 10 days prior to the consummation of the API
Disposition (or such lesser period of time to which Agent, in its discretion,
may agree in writing), Borrowers deliver to Agent draft copies of the purchase
agreement and other material agreements anticipated to be executed or delivered
in connection with the API Disposition (the "Transaction Documents"); (c) the
API Disposition is consummated and the API Assets are transferred to the
purchaser thereof on or before August 15, 2008; and (d) concurrently with the
consummation of the API Disposition, Alpharma, in its capacity as Borrower
Representative, delivers to Agent a release letter confirming the consummation
of the API Disposition in accordance with the conditions contained in this
Section 2.
 
     3.           Additional Covenants.  As additional consideration for Agent's
and Lenders' execution and performance of this letter agreement, Borrowers
hereby agree with Agent and Lenders that: (a) not less than 30 days after the
consummation of the API Disposition, Borrowers shall deliver to Agent executed
copies of the Transaction Documents; (b) within 60 days after the date of the
consummation of the API Disposition (or such longer period to which Agent may
consent in writing in its reasonable discretion), Borrowers shall repay, or
cause to be repaid, all amounts owed by Alpharma (Taizhou) Pharmaceuticals Co.,
Ltd. in respect of the Chinese Credit Facility; and (c) the Loan Agreement shall
be amended in accordance with Section 5 of this letter agreement, and Borrowers
shall cause Alpharma Animal Health (Shenzhou) Co., Ltd., Alpharma Animal Health
(Yantai) Co., Ltd., and Alpharma Animal Health (Beijing) Trading Co., Ltd. to
execute and deliver
 
 

--------------------------------------------------------------------------------

Alpharma Inc., et al.
February 6, 2008
Page 3
__________________

 
 
to Bank of America Shanghai or the applicable Affiliate of BofA such documents,
agreements or instruments as may be reasonably requested by Bank of America
Shanghai or such other Affiliate of BofA to evidence the amendments to the
Chinese Credit Facility contemplated thereby.  Borrowers agree that the
violation of any covenant set forth in this Section 3 shall constitute an Event
of Default.
 
4.           Form of Release.  Agent's release of its security interests in and
Liens upon the API Assets shall be effected by a partial release of the API
Assets from the collateral described in the following UCC-1 financing
statements, which partial releases will be in the form attached hereto as
Exhibit C:
 
Debtor Name
Jurisdiction
File No.
File Date
Alpharma Inc.
Cook County, Illinois
0530418057
10/31/05
Alpharma Inc.
Boulder County, Colorado
2734074
11/1/05
Alpharma Inc.
Delaware Secretary of State
5287754 7
9/16/05
Alpharma Inc.
Quebec, Canada
200510111582818627600
10/26/05
Alpharma Inc.
Alberta, Canada
05101127644
10/11/05
Alpharma Inc.
Ontario, Canada
619596594
 



Borrowers will assume sole responsibility for the costs of such filings.  In
addition, promptly upon Agent's receipt of Borrowers' reasonable written request
therefor, Agent agrees to prepare and file, at Borrowers' expense, such other
UCC partial releases and other lien termination statements as may be necessary
to reflect of record the release of Agent's liens upon the API Assets.
 
5.           Amendments to Loan Agreement.  Upon repayment of amounts
outstanding in respect of the Chinese Credit Facility in accordance with Section
3(b) of this letter agreement (but in any event, within 60 days after the
consummation of the API Disposition, or such longer period of time to which
Agent may consent in writing in its reasonable discretion), the Loan Agreement
shall be deemed amended by deleting the definitions of "Chinese Credit Facility
Reserve" and "Chinese Credit Facility" contained in Section 1.1 of the Loan
Agreement and by substituting the following new definitions, respectively, in
lieu thereof:
 
Chinese Credit Facility Reserve - such reserves as may be established from time
to time by Agent (i) at any time that Availability is less than $35,000,000 and
as determined by Agent in its reasonable credit judgment or (ii) if at the time
of or after giving effect to any payment under the New Senior Notes,
Availability is or would be less than $35,000,000, and such reserves may reflect
the outstanding principal amount of the Chinese Credit Facility plus all accrued
interest thereon and fees payable under the terms of the Chinese Credit
Facility, all as determined by Agent.
 
Chinese Credit Facility - a $10,600,000 credit facility provided to Alpharma
China by Bank of America Shanghai or another Affiliate of BofA.
 
 

--------------------------------------------------------------------------------

Alpharma Inc., et al.
February 6, 2008
Page 4
__________________
 
 
6.           No Other Consent or Release.  The consent contained herein shall
not be deemed a waiver of any provision of the Loan Agreement (other than
Section 10.2.10 thereof, in connection with the API Disposition as set forth
herein) or a consent to any transaction other than the API Asset Disposition on
the terms set forth herein.  Except for the release by Agent of its security
interest in the API Assets as expressly set forth herein, Agent and Lenders
shall retain all of their liens upon, security interests in and claims to all
other property of Borrowers or any other Person that secures the whole or any
part of the Obligations.
 
7.           Acknowledgments and Stipulations; Representation and Warranties. By
its signature below, each Borrower hereby (a) ratifies and reaffirms the
Obligations, each of the Loan Documents to which such Borrower is a party and
all of such Borrower's covenants, duties, indebtedness and liabilities under the
Loan Documents to which such Borrower is a party; (b) acknowledges and
stipulates that (i) the Loan Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
all of the Obligations of such Borrower are owing and payable without defense,
offset or counterclaim (and to the extent there exists any such defense, offset
or counterclaim on the date hereof, the same is hereby waived by such Borrower);
and (c) represents and warrants to Agent and Lenders, to induce Agent and
Lenders to enter into this letter agreement, that (i) the execution, delivery
and performance of this letter agreement has been duly authorized by all
requisite corporate or limited liability company action on the part of such
Borrower, and (ii) all of the representations and warranties made by such
Borrower in the Loan Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof, except to the extent that
any such representation or warranty is stated to relate to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date.
 
8.           Expense Reimbursement.  Borrowers jointly and severally agree to
reimburse Agent for all costs and expenses (including legal fees) incurred by
Agent in connection with the preparation of this letter and the exhibits hereto
and the consummation of the transactions herein described.
 
9.           Miscellaneous.  This letter agreement shall be governed by and
construed in accordance with the internal laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Each Borrower acknowledges and agrees that,
except as otherwise expressly provided in this letter agreement, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Loan Documents, each of which shall remain in full force and effect.
 
[Remainder of page intentionally left blank;
signatures begin on following page.]
 
 

--------------------------------------------------------------------------------


 
 
The parties hereto have caused this letter agreement to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.
 
 

  Very truly yours,           BANK OF AMERICA, N.A.,     as Agent and a Lender  
       
 
By:
/s/ John M. Olsen       Name:  John M. Olsen       Title:    Senior Vice
President          

 

  DNB NOR BANK ASA, as a Lender          
 
By:
/s/ Philip F. Kurpiewski        Name: Philip F. Kurpiewski        Title: Senior
Vice President           

 
 
By:
/s/ Henrik Asland       Name:  Henrik Asland        Title: Senior Vice
President           

 
 

  PNC BANK, NATIONAL ASSOCIATION,      as a Lender           

 
By:
/s/ Gordon Wilkins        Name:  Gordon Wilkins        Title: Vice President   
       

 
[Signatures continue on following page.]
 
 
Consent Letter Regarding Disposition of API Division

--------------------------------------------------------------------------------

 
 
 
BORROWERS:
 

  ALPHARMA INC.          
 
By:
/s/ Jeffrey S. Campbell       Jeffrey S. Campbell, Executive Vice      
President and Chief Financial Officer          

 

  ALPHARMA OPERATING CORPORATION          
 
By:
/s/ Jeffrey S. Campbell        Jeffrey S. Campbell, President          

 

  ALPHARMA U.S. INC.        

 
By:
/s/ Thomas J. Spellman, III       Thomas J. Spellman, III, Secretary  

 
[CORPORATE SEAL]
 

  ALPHARMA EURO HOLDINGS INC.                
 
By:
/s/ Christopher Towner       Christopher Towner, Secretary          

 

  ALPHARMA (BERMUDA) INC.          
 
By:
/s/ Christopher Towner        Christopher Towner, Secretary          

 
[Signatures continued on following page.]
 
 
Consent Letter Regarding Disposition of API Division

--------------------------------------------------------------------------------

 
 
 

  ALPHARMA USHP INC.                
 
By:
 /s/ Christopher Towner       Christopher Towner, Secretary          

 

  ALPHARMA ANIMAL HEALTH     COMPANY          
 
By:
/s/ Jeffrey S. Campbell        Jeffrey S. Campbell, Vice President and      
Treasurer          

 

  MIKJAN CORPORATION          
 
By:
/s/ Jeffrey S. Campbell         Jeffrey S. Campbell, President          

 

  ALPHARMA HOLDINGS INC.          
 
By:
/s/ Christopher Towner        Christopher Towner, Secretary          

 

  ALPHARMA SPECIALTY PHARMA INC.          
 
By:
/s/ Christopher Towner        Christopher Towner, Secretary          

 

  PUREPAC PHARMACEUTICAL     HOLDINGS, INC.          
 
By:
/s/ Jeffrey S. Campbell         Jeffrey S. Campbell, President          

 
[Signatures continued on following page.]
 
 
Consent Letter Regarding Disposition of API Division

--------------------------------------------------------------------------------

 
 
 

  ALPHARMA PHARMACEUTICALS LLC          
 
By:
/s/ Ronald Warner        Ronald Warner, President and       Chief Executive
Officer           

 

  BARRE PARENT CORPORATION          
 
By:
/s/ Jeffrey S. Campbell          Jeffrey S. Campbell, President          

 
 
 
 Consent Letter Regarding Disposition of API Division

--------------------------------------------------------------------------------